DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/082859 04/16/2019. 
                                                            Oath/Declaration
3.   The oath/declaration filed on 09/22/2019 is acceptable.
                                                                     Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 04/12/2020.
                                                  Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.    Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamer et al., hereafter “Hamer” (U.S. Publication No. 2019/0295422 A1) in view of SUN (U.S. Publication No. 2018/0090072 A1) and further in view of XIANG et al., hereafter “XIANG” (U.S. Publication No. 2017/0301286 A1).
      Regarding claim 3, Hamer discloses a organic light-emitting diode (OLED) array substrate, comprising: 
               a plurality of sub-pixels (100), wherein each of the sub-pixels (100) comprises a driving circuit (105), and wherein the driving circuits (105) of the sub-pixels are arranged in a plurality of columns (Figs. 1-2 and para [0027]-[0028]).
      Hamer discloses the features of the claimed invention as discussed above, but does not disclose a driving circuit for controlling luminance and time of light emission of each of the sub-pixels.
     SUN, however, discloses the scan driving circuit (500) may be used to control a length of time for light emission by an OLED in an OLED display panel (Figs. 5-6 and para [0005]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Hamer to provide a driving circuit for controlling luminance and time of light emission of each of the sub-pixels as taught by SUN for a purpose of adjusting the luminance of the image displayed.
 wherein each two adjacent columns of the driving circuits of the sub- pixels use a mirror symmetrical structure.
      XIANG, however, discloses the pixel driving circuit (410) and pixel driving circuit (420) shown in FIG. 4A) sharing the reference voltage signal line Vref may be in mirror symmetry about the reference voltage signal line shared by the two. Similarly, two pixel driving circuits (e.g., the pixel driving circuit (430) and pixel driving circuit 440 shown in FIG. 4B) sharing the reference voltage signal line Vdata may be in mirror symmetry about the data voltage signal line shared by the two (e.g. Figs. 4A-4B and para [0066]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Hamer and SUN to provide wherein each two adjacent columns of the driving circuits of the sub- pixels use a mirror symmetrical structure as taught by XIANG for a purpose of reducing mutual interference between internal wirings of the pixel driving circuits and also reducing the area of layout occupied by the pixel driving circuit.
      Regarding claim 12, Hamer discloses an organic light-emitting diode (OLED) display device, comprising: 
            an OLED array substrate (Figs. 2-3 and para [0003]-[0004] and [0029]-[0030]) comprising:
          a plurality of sub-pixels (100), wherein each of the sub-pixels (100) comprises a driving circuit (105), and wherein the driving circuits (105) of the sub-pixels are arranged in a plurality of columns (Figs. 1-2 and para [0027]-[0028]).

     SUN, however, discloses the scan driving circuit (500) may be used to control a length of time for light emission by an OLED in an OLED display panel (Figs. 5-6 and para [0005]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Hamer to provide a driving circuit for controlling luminance and time of light emission of each of the sub-pixels as taught by SUN for a purpose of adjusting the luminance of the image displayed.
      Hamer and SUN discloses the features of the claimed invention as discussed above, but does not disclose wherein each two adjacent columns of the driving circuits of the sub- pixels use a mirror symmetrical structure.
      XIANG, however, discloses the pixel driving circuit (410) and pixel driving circuit (420) shown in FIG. 4A) sharing the reference voltage signal line Vref may be in mirror symmetry about the reference voltage signal line shared by the two. Similarly, two pixel driving circuits (e.g., the pixel driving circuit (430) and pixel driving circuit 440 shown in FIG. 4B) sharing the reference voltage signal line Vdata may be in mirror symmetry about the data voltage signal line shared by the two (e.g. Figs. 4A-4B and para [0066]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Hamer and SUN to provide wherein each two adjacent columns of the driving circuits of the sub- pixels use .
                                          Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-2 would be allowed.
         Claims 1-2 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having wherein in each three adjacent columns of the sub-pixels, driving circuits of two sub-pixels in a same row of two adjacent columns of the sub-pixels share a corresponding reset signal line of the reset signal lines and a corresponding first via of a plurality of first vias, and driving circuits of two sub-pixels in a same row of the other two adjacent columns of the sub-pixels share a corresponding power signal line of the power signal lines and a corresponding second via of a plurality of second vias as cited in the independent claim 1.
        Claim 2 is depend on the independent claim 1.
        Claims 4-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein driving circuits of two sub-pixels in a same row of two adjacent columns of the sub-pixels share a reset signal line and a first via as cited in claims 4 and 13 and wherein driving circuits of two sub-pixels in a same row of two adjacent columns of the sub-pixels share a power signal line and a 
        Claims 7, 9-11, 16 and 18-20 are directly or indirectly depend on claims 6 and 15 and 8 and 17, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892